DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 9 March 2021 is acknowledged.  The traversal is on the ground(s) that providing a free-standing graphene sheet is not feasible without the steps of claim 1.  This is not found persuasive because such a free-standing graphene sheet can be made by mechanical exfoliation.  
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected with traverse in the reply filed on 9 March 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method of making free-standing graphene sheet not deposited on a surface or support layer comprising passing an electric potential between graphite-containing anode and cathode in a buffered aqueous electrolyte wherein partially oxidized graphene is exfoliated, separating the partially oxidized graphene and re-dispersing in water or aqueous solution to yield a dispersion, acidifying the dispersion, separating partially oxidized graphene sheets from the acidified dispersion, and drying the partially oxidized graphene sheets to yield free-standing graphene sheets not deposited on a surface or support layer and having a carbon-to-oxygen ratio of at least about 8.0.  Li is the closest prior art but does not explicitly disclose acidifying the re-nd paragraph) in order to remove the tin/zinc impurities (paragraph 19 of Dubois).  Thus, Dubois applies the acidified dispersion for a reason outside the endeavor of Li and Li teaches away from such a step.  Therefore it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Li and Dubois to arrive at the instantly claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794